999 F.2d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Albert O'Neal SCOTT, Petitioner-Appellant,v.Walter L. LUSTER, Warden, Respondent-Appellee.
No. 92-16145.
United States Court of Appeals, Ninth Circuit.
Submitted July 16, 1993.*Decided July 22, 1993.

Before:  WALLACE, Chief Judge;  D.W. NELSON and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
For the reasons set forth in the district court's order of March 10, 1992, we AFFIRM that court's denial of Scott's petition for writ of habeas corpus.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3